COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Taylor Morrison of Texas, Inc. and Taylor Woodrow Communities-
                           League City, Ltd. v. James Mason and Merry Mason

Appellate case number:     01-22-00829-CV

Trial court case number: 22-CV-0077

Trial court:               405th District Court of Galveston County

        This is an appeal from the trial court’s October 27, 2022 order denying Taylor Morrison of
Texas, Inc. and Taylor Woodrow Communities-League City, Ltd.’s motion to compel arbitration.
On December 12, 2022, appellants filed a motion for temporary relief, seeking an order staying all
trial court proceedings. Appellants state that appellees James and Merry Mason oppose appellants’
motion. As for other appellees or potential appellees, appellants note that they either do not oppose
the motion or have not responded to appellant’s attempt to confer before filing the motion.
       We grant appellants’ motion. See TEX. R. APP. P. 29.3. All trial court proceedings are
ordered stayed pending disposition of this appeal.
       It so ORDERED.

Judge’s signature: _____/s/ Richard Hightower__________
                    Acting individually  Acting for the Court


Date: ___December 14, 2022______